Citation Nr: 1516363	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  09-23 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE


Entitlement to service connection for a disability manifested by breathing difficulty, to include sleep apnea.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and G.K.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to September 1970.  He also served with the National Guard from February 1978 to October 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In April 2010, the Veteran provided testimony at a travel Board hearing.  A transcript of the hearing is of record.  In a letter sent in January 2015, the Veteran was informed that the Veterans Law Judge who presided at his April 2010 hearing was no longer employed by the Board.  He was also informed of his options for another Board hearing and that if he did not respond to the letter within 30 days the Board would assume that he did not want another Board hearing.  The Veteran did not respond.

In April 2011, September 2013 and May 2014, the Board remanded the claim for further development.

The issue of entitlement to service connection for major depressive disorder was also originally developed for appellate review and was last remanded by the Board in May 2014 for further development.  In an October 2014 rating decision, service connection was granted for depression.  As a result, this issue has been resolved and is not before the Board.  See Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

As stated in the introduction, the Veteran served in the Army National Guard from February 1978 to October 2006.  Private treatment records reflect that the Veteran was diagnosed as having sleep apnea in August 2005.  However, the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) are not known. Therefore, on remand, these dates must be ascertained.

In May 2014, the Board directed the AOJ to provide the Veteran an examination for his claimed breathing difficulty, to include sleep apnea.  In so doing, the Board   specifically instructed that the examiner determine whether the Veteran's breathing difficulty or shortness of breath is associated with sleep apnea and if so, whether the sleep apnea is aggravated by the service-connected residuals of a nasal fracture with a deviated septum.  

Subsequently, a July 2014 VA examination report revealed a diagnosis of restrictive lung disease which the examiner determined was due to the Veteran's obesity and not related to service. In providing a rationale, the examiner indicated that the Veteran's obesity was also the cause of the his sleep apnea but did not provide any further discussion as to the Veteran's sleep apnea or provide an opinion as to whether the sleep apnea was aggravated by the service-connected residuals of a nasal fracture with deviated septum as requested by the Board.  Moreover, the examiner did not clearly identify or distinguish all of the Veteran's current breathing disorders.  Therefore, an addendum report must be obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to attempt to verify all of the Veteran's periods of ACDUTRA and INACDUTRA with the Army National Guard.  All records and/or responses received should be associated with the claims folder. All efforts to obtain this evidence must be documented in the claims folder. 

If, after continued efforts to obtain these Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) . The Veteran must then be given an opportunity to respond.
 
2.  Refer the case to the VA examiner who authored the July 2014 VA examination report.  If the same examiner is not available, the claims folder should be forwarded to another clinician.  If the clinician determines that a VA examination is necessary in order to provide the requested information, then one should be scheduled. 

The examiner must clearly identify all current breathing disorders in addition to sleep apnea.

The examiner must offer an opinion as to whether it is at least as likely as not that the Veteran's current sleep apnea (or any other diagnosed breathing disorder) is caused or aggravated by the service-connected residuals of a nasal fracture with a deviated septum.  

In this context, the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of sleep apnea not due to the natural progress by the service-connected residuals of a nasal fracture with a deviated septum as contrasted to a worsening of symptoms. 

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




